Order filed, March 4, 2019.




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-19-00073-CV
                                 ____________

 GALVESTON COUNTY COMMISSIONERS COURT, ET AL, Appellant

                                            V.

 KIMBERLY SULLIVAN, JUDGE, PROBATE COURT OF GALVESTON
                     COUNTY, Appellee


                    On Appeal from the 212th District Court
                           Galveston County, Texas
                      Trial Court Cause No. 14-CV-1112


                                     ORDER

      The reporter’s record in this case was due February 28, 2019. See Tex. R.
App. P. 35.1. The court has not received a request to extend time for filing the
record. The record has not been filed with the court. Because the reporter’s record
has not been filed timely, we issue the following order.

      We order Jennifer Hall, the court reporter, to file the record in this appeal
within 15 days of the date of this order.

                                  PER CURIAM